DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
As discussed below, claim 16 does not require that the first colored fusing agent and second colored fusing agent are different materials or colors, nor does the claim require that the first colored non-fusing agent and the second colored non-fusing agent are different materials or colors. However, if an amendment were made which required these features, then claim 16 would likely be allowable.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 1, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1, 2, 3, 7, 9, and 10 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ederer (US20080001331).
Applicant further argues that Harryson in view of Collins, see page 11 first full paragraph, and De Pena, page 13 first full paragraph, do not render obvious the amended claims. As stated above, the Examiner agrees but a new ground of rejection has been entered in view of Ederer.

Applicant first argues, in reference to prior claim 5 which has been amended into claim 1, that because the same colors are used to solve a technical problem the claim is not rendered obvious, see page 9 paragraph 3. The Examiner respectfully disagrees. While the Examiner agrees that in this instance using the same colors solves a technical problem, this does not negate the fact that doing so renders obvious results. Using colored liquids is well known in the art, if the non-fusing ink being used is a color which a user happens to want a part created out of, for example white, it will meet the claim even if the intent was not that of the Applicant.
If Applicant believes any of the above is unclear or incorrect, Applicant is encouraged to schedule an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 5, 7-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:

Claim 1, in lines 4, recites the limitation “a first region defining each one of the plurality of objects,” in lines 14-15, recites the limitation “wherein the non-fusing printing fluid is applied to boundaries of the first region,” in lines 16-18 recites the limitation “wherein the second region comprises: a buffer portion that directly physically contacts the first region and is fabricated using the non-fusing printing fluid.” It is unclear how the different regions are physically arranged. For example, it is unclear how the buffer portion can directly physically contact the first region when the non-fusing printing fluid has already been applied to boundaries of the first region as the non-fusing fluid boundaries cannot be part of the first region because the first region is claimed as “defining each one of the plurality of objects.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1-3, 7, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson (US20030133822 – previously of record) in view of Ederer (US20080001331).

In reference to claim 1:
Harrison discloses a method (abstract), comprising: 
generating, by a processing system of an additive manufacturing system, a model for fabricating a plurality of objects via an additive manufacturing process, wherein the model includes a first region defining the object and a second region defining a sacrificial artifact (para 0003, ); 
controlling, by the processing system, a print engine of the additive manufacturing system to fabricate the plurality of objects via the additive manufacturing process, using a fusing printing fluid (para 0014 additive B2); and 
controlling, by the processing system, the print engine to fabricate the sacrificial artifact simultaneously with fabricating the object, via the additive manufacturing process, using a non-fusing printing fluid wherein the non-fusing printing fluid is applied to boundaries of the first region defining the object, wherein the second region comprises a buffer portion that directly physically contacts the first region and is fabricated using the non-fusing printing fluid (para 0014 additive B1, Fig. 5).
While Harryson discloses printing separate “portions” (Fig. 5 numeral 37), Harryson does not explicitly disclose printing multiple objects simultaneously or an additional portion that directly physically contacts the buffer portion without directly physically contacting the first region, where the additional region is fabricated using the fusing printing fluid. However, this would be obvious in view of Ederer. Ederer teaches a method of generating a plurality of 3D object by utilizing a fluid to bind a 
Modified Harryson does not disclose wherein the fusing printing fluid and the non-fusing printing fluid are a same color before and after fusing to hide a number of the plurality of objects that are printed as well as a  geometry of each one of the plurality of objects. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. using the same or different colors before and after fusing, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Further, the color before and after fusing is interpreted as an aesthetic design change which cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04(I)).

In reference to claim 2:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the first region directly physically touches the second region (Fig. 5).

In reference to claim 3:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the second region at least partially surrounds the first region (Fig. 5).

In reference to claim 7:


In reference to claim 9:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the non-fusing printing fluid comprises an agent that chemically weakens a fusing process (para 0043).

In reference to claim 10:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the non-fusing printing fluid comprises an agent that physically weakens a fusing process (para 0023).

In reference to claim 16:
In addition to the discussion of claim 1, above, modified Harry son does not explicitly teach wherein at least one of the plurality of objects is printed using a first colored fusing printing fluid, a second colored fusing printing fluid, a first colored non-fusing printing fluid, and a second colored non-fusing printing fluid, wherein the first colored fusing printing fluid and the first colored non- fusing printing fluid have a same color and the second colored fusing printing fluid and the second colored non-fusing printing fluid have a same color, wherein the first colored fusing printing fluid is used on a first portion of the object and the first colored non-fusing printing fluid is used adjacent to the first colored fusing printing fluid, and wherein a second colored fusing printing fluid on a second portion of the object and the second colored non-fusing printing fluid is used adjacent to the second colored fusing printing fluid. However, as discussed above, the claim does not require that the first colored fusing agent and second colored fusing agent are different materials or colors nor does the claim require that .

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson and Ederer as applied to claims 1 and 7, above, and further in view of Collins (US20040251574 – previously of record).

In reference to claim 5:
In addition to the discussion of claim 1, above, Harryson does not disclose wherein the fabricating the sacrificial artifact is performed using a combination of the non-fusing printing fluid and a fusing printing fluid. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Collins teaches an additive manufacturing process using powder and binder (abstract, para 0015). Collins further teaches utilizing a release agent which dissolves previously bound material (para 0039). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harryson with the method of Collins because all of the claimed elements are known in the prior art and the combination yields predictable results, the method utilizes a known technique to form the borders of the object.

In reference to claim 11:
In addition to the discussion of claim 7, above, Harryson does not disclose wherein the non-fusing printing fluid comprises an agent that breaks down a fused solid material after fusing. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Collins teaches an additive manufacturing process using powder and binder (abstract, para 0015). Collins further teaches utilizing a release agent which dissolves previously bound material (para 0039). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harryson with the method of Collins because all of the claimed elements are known in the prior art and the combination yields predictable results, the method utilizes a known technique to form the borders of the object.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson and Ederer as applied to claim 7, above, and further in view of De Pena (US20160332380 – previously of record).
In addition to the discussion of claim 7, above, Harryson does not disclose wherein the non-fusing printing fluid comprises a cooling agent. However, this is taught by De Pena. De Pena teaches an additive manufacturing process using powder and binder (paras 0009 and 0023). De Pena further teaches using a coalescence modifier agent to reduce or control coalescence bleed (para 0045)(preventing coalescing based on a temperature is interpreted as a cooling agent because the material will not absorb the energy and will have a reduced temperature).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742